



Exhibit 10.22




AMENDMENT TO 2019 PERFORMANCE LTIP UNIT
AWARD AGREEMENT


This Amendment to the 2019 Performance LTIP Unit Award Agreement (this
“Amendment”) is made as of March 11, 2020 by and among Phillips Edison &
Company, Inc., a Maryland corporation (the “Company”), its subsidiary Phillips
Edison Grocery Center Operating Partnership I, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and Jeffrey S. Edison (the “Grantee”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement (as defined below).


WHEREAS, the parties hereto are parties to that certain 2019 Performance LTIP
Unit Award Agreement dated March 12, 2019 (the “Agreement”), relating to a
special one-time award of Award LTIP Units; and


WHEREAS, the parties hereto now desire to amend the Agreement in the manner
hereinafter set forth below.


NOW THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1. Amendment. The definition of Change in Control in Section 1 of the Agreement
is hereby deleted in its entirety and replaced with the following:


“Change in Control” means and includes the occurrence of any one of the
following events (it being the intention of the Company to set forth, interpret
and apply the following provisions in a manner conforming with Section 409A of
the Code insofar as applicable):
(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company or an Affiliate or a Company employee
benefit plan, including any trustee of such plan acting as trustee, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing (A)
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors
or (B) fifty percent (50%) or more of the Company’s then outstanding securities
on a fully diluted basis, including OP Units (in each case, other than solely as
a result of the acquisition by or on behalf of the Company of its own voting
securities);
(ii) (A) a merger, reverse merger or other business combination or consolidation
of the Company or any direct or indirect subsidiary of the Company with any
other corporation other than an Affiliate of the Company, except for a





--------------------------------------------------------------------------------





merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger, reverse merger, business combination
or consolidation, (B) the complete liquidation or dissolution of the Company;
(iii)the Incumbent Directors cease for any reason to be a majority of the
members of the Board; or
(iv)a person (or group), other than an Affiliate, acquires (or has acquired,
during a 12-month period), assets that have a total gross fair market value of
fifty percent (50%) or more of the total gross fair market value of all assets
of the Company immediately prior to such acquisition.
Notwithstanding the foregoing, any transaction involving any vehicle managed or
sponsored by the Company or any of its Subsidiaries will not be a Change in
Control.


2. Full Force and Effect. Except as expressly modified by this Amendment, the
Agreement remains unmodified and in full force and effect and binding upon the
parties to the Agreement in accordance with its terms. All references to “this
Agreement” in the Agreement shall be deemed to refer to the Agreement as
modified by this Amendment.
3. Counterparts. This Amendment may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to any
principles of conflicts of law which could cause the application of the laws of
any jurisdiction other than the State of Maryland.
[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
March 11, 2020.


PHILLIPS EDISON & COMPANY, INC.
By:     
Name:
Title:
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.
By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC,
Its General Partner
By:
Name:
Title:
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:         
Grantee’s Signature


Grantee’s name and address:
                                                                        
                                                                        
    



